Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
 	Claims 1-3, 5-6, 8-13, 15-16 and 18-24 are allowed.  Claims 4, 7, 14 and 17 are cancelled.
 	The following is an Examiner’s statement of reasons for allowance: The prior art
of records do not teach or fairly suggests the combination of the claimed steps as
recited in the applicant's independent claims, “receive, from a virtual machine executing on a cloud service, machine data comprising a metrics data point generated by the virtual machine, and an identifier of an instance of the virtual machine; using the identifier of the instance of the virtual machine, query the cloud service for tags associated with the instance of the virtual machine, the tags comprising information about the cloud service where the virtual machine is executing; generate at least one key-value pair based on the tags received from the cloud service augment the machine data by adding, to the metrics data point, the generated at least one key-value pair wherein the adding of the generated at least one key-value pair to the metrics data point is performed by joining the machine data with the identifier of the instance of the virtual machine and the generated at least one key-value pair; and insert the augmented machine data into a time series for the instance of the virtual machine; and a memory coupled to the processor and configured to provide the processor with instructions”.


specification are also allowed.
 	Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled
“Comments on Statement of Reasons for Allowance.”

Conclusions/Points of Contacts
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUEMEBET GURMU whose telephone number is (571)270-7095. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 5712724078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/MULUEMEBET GURMU/Primary Examiner, Art Unit 2163